DETAILED ACTION
Election/Restrictions
Applicant’s election without traverse of Group I (claims 1-14) in the reply filed on 7/20/22 is acknowledged.
Claims 15-18 are withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected invention, there being no allowable generic or linking claim. Election was made without traverse in the reply filed on 7/20/22.

Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the overmold being laterally circumscribed by overmold housing (claim 1), and (2) the optical element housing extends into the substrate (claim 11) must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Regarding (1), none of the figures show the overmold being laterally circumscribed by an overmold housing.
Regarding (2), see, for example, in FIG. 1E, the applicant shows the optical element housing 130 but it does not extend into the substrate 110.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1 thru 14 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
In line 6 of claim 1, the applicant states “the overmold being laterally circumscribed”; however, the terms “laterally” and “circumscribed” appear to contradict each other since “laterally” implies only on the sides whereas “circumscribed” is understood to mean a complete surrounding like a circle.  Appropriate clarification and/or correction are required.
Claim 3 recites the limitation "overmold assembly housing" in lines 1-2.  There is insufficient antecedent basis for this limitation in the claim.  It is unclear whether the applicant is referring back to “overmold assembly” in line 4 of claim 1 or “overmold housing” in line 7 of claim 1.  The same applies to claim 6-8.  Appropriate clarification and/or correction are required.
In claim 11, the applicant states “the optical element housing extends into the substrate”; however, in FIG. 1E, for example, the applicant shows the optical element housing 130 but it does not extend into the substrate 110.  Appropriate clarification and/or correction are required.

Claim Rejections - 35 USC § 103
5.	The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

6.	In view of the 112 rejection, claim(s) 1 thru 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Bogdan et al. US 2006/0202293 A1 in view of Yamaguchi et al. US 7,880,796 B2.  Bogdan discloses (see, for example, FIG. 1) an optoelectronic module comprising an optical element 20, optical element housing 15a/15b, optoelectronic component 12, substrate 10, electrical connection 30, overmold 13, overmold housing 14, and locking assembly X.  Bogdan does not clearly disclose the overmold being laterally circumscribed by an overmold housing.  However, Yamaguchi discloses (see, for example, FIG. 1, and 2) an optoelectronic module comprising an overmold housing 4a/4b that completely circumscribes the chip 2b and housing 1.  It would have been obvious to one of ordinary skill in the art to have the overmold being laterally circumscribed by an overmold housing in order to adequately package the optoelectronic component in a compact design that includes lenses like cameras, etc..
	Regarding claim 2, see, for example, paragraph [0030] wherein Bogdan discloses the semiconductor element 12 being operable with electromagnetic radiation. 
Regarding claim 3, see, for example, FIG. 1 wherein Bogdan discloses the overmold assembly housing having a transparent region 34 which lets the electromagnetic radiation transmit and the optical element housing 15 being non-transparent by being a thermoplastic material, etc.  Even though Bogdan in view of Yamaguchi does not explicitly state the overmold assembly housing being substantially transparent to the particular wavelength and the optical element housing being substantially non-transparent to the particular wavelength, it would have been obvious to one of ordinary skill in the art to have the overmold assembly housing being substantially transparent to the particular wavelength and the optical element housing being substantially non-transparent to the particular wavelength in order to respectively transmit the electromagnetic waves to the optoelectronic module without interference and to prevent the waves from diffusing too far away from the center of the lens.  Also, it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.  In re Leshin, 125 USPQ 416.  Also see 112 rejection above.
	Regarding claim 4, see, for example, FIG. 1 wherein Bogdan discloses the optical element 20 being a lens (i.e. refractive optical element, microlens array, etc.).  Further, the type of optical element used is a matter of obvious design choice according to the preferences of the user.  
	Regarding claim 5, see, for example, FIG. 1 wherein Bogdan discloses the locking assembly X including an optical element housing protrusion extending from the optical element housing 15, the optical element housing protrusion being in contact with a first side of the overmold 13.
Regarding claim 6, see, for example, FIG. 1 wherein Yamaguchi discloses the use of an adhesive B.  It would have been obvious to one of ordinary skill in the art to include an adhesive in order to ensure a strong bond between parts of an optoelectronic module.
	Regarding claim 7, see, for example, FIG. 1 wherein Bogdan discloses the locking assembly X includes a locking edge (i.e. sidewall of overmold assembly housing 14) next to the optical element housing protrusion.  Also see the 112 rejection above.
	Regarding claim 8, see, for example, FIG. 1 wherein Bogdan discloses an overmold trench wherein the optical element housing protrusion may also be construed as region 16 which recesses into the overmold 13.  Also see the 112 rejection above.  
	Regarding claim 9, see, for example, FIG. 1 wherein Bogdan discloses an overmold protrusion in the overmold 13 that extends from the left side of the overmold 13 and substantially restrains lateral movement of the optical element.  
	Regarding claim 10, see, for example, FIG. 1 wherein Bogdan discloses the overmold protrusion being structurally in a position to block adhesive that lies in another part of the optoelectronic module.
	Regarding claim 11, see the 112 rejection above.
	Regarding claims 12-13, see, for example, FIG. 1 wherein Bogdan discloses the optical element 16.
	Regarding claim 14, see, for example, paragraph [0007] wherein Bogdan discloses use in an image sensor.





INFORMATION ON HOW TO CONTACT THE USPTO
Any inquiry concerning this communication or earlier communications from the examiner should be directed to EUGENE LEE whose telephone number is (571)272-1733. The examiner can normally be reached M-F 8-5.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, KENNETH PARKER can be reached on 571-272-2298. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





Eugene Lee
July 24, 2022
/EUGENE LEE/Primary Examiner, Art Unit 2815